DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on January 27, 2022 has been entered and made of record.  

Response to Amendment
Claims 7, 9, 11, 12, and 17-25 have been amended.  Claims 1-25 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed January 27, 2022.  

On page 6 to page 7 of Applicant’s Remarks, Applicant argues that all of the pending claims have been shown to be allowable, because Applicant has amended claims 17-25 to overcome the rejection(s) under 35 U.S.C. 101 previously set forth in the Office Action mailed September 27, 2021.  

Examiner agrees, and the claims are in a condition for allowance.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted between January 13, 2022 and March 8, 2022, and the reference(s) cited therein, are being considered by the examiner.  

Allowable Subject Matter
Claims 1-25 are allowed.  

The following is an Examiner’s statement of reasons for allowance:  

With regard to independent claims 1, 13, and 17, the closest prior art of record is Durham, et al., U.S. Pub. No. 2017/0285976.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “permitting a first tenant in the multi-tenant environment to access the first address key and the first cryptographically encoded pointer to the private memory region”, within the scope and context of the claimed invention.  

Claims 2-12, 14-16, and 18-25 are each dependent from one of claims 1, 13, or 17, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Durham, et al., U.S. Pub. No. 2017/0285976 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
March 12, 2022